                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION

IN RE: DICAMBA HERBICIDES                        )             MDL No. 2820
LITIGATION                                       )
                                                 )
This document relates to:                        )
Coker                                            )             Case No. 1:18cv126


                            MEMORANDUM and ORDER

       This matter is before the Court on defendants BASF and Monsanto’s combined

motion to dismiss the complaint of plaintiff Bart Coker with prejudice for failure to

produce a Crop Damage Plaintiff Fact Sheet (“PFS”), which was due in October 2018.

Plaintiff Coker’s attorneys have moved to withdraw as Coker’s counsel of record. They

state that they have attempted to notify Coker of the deadline in which to submit the PFS

by phone, emails, and letters on numerous occasions. Coker has not responded. Under

those circumstances, counsel states they are unable to represent Coker. For those

reasons, the Court will grant W. Bryan Smith’s motion to withdraw (1:18md2820 #299,

1:18cv126 #30) and the defendants’ motion to dismiss (1:18cv126 #28).

       Accordingly,

       IT IS HEREBY ORDERED that W. Bryan Smith, Rene Rocha, III, and Morgan

and Morgan Complex Litigation Group are WITHDRAWN as counsel of record for

plaintiff Bart Coker, whose contact information is 801 Polly Walker Rd., Ripley, TN

38063, (731) 413-7309, and buckcoker110112@gmail.com.

       IT IS FURTHER ORDERED that defendant’s motion to dismiss (#28) is granted.




                                             1
Dated this 1st day of March, 2019.

                                         STEPHEN N. LIMBAUGH, JR.
                                         UNITED STATES DISTRICT JUDGE




                                     2
